376 So. 2d 9 (1979)
STATE of Florida, Petitioner,
v.
Henry ANDREWS and Robert Lee Richburg, Respondents.
No. 56118.
Supreme Court of Florida.
October 11, 1979.
Jim Smith, Atty. Gen., Janet Reno, State's Atty. and Howard K. Blumberg and Stephen V. Rosin, Asst. State Attys., Miami, for petitioner.
William R. Tunkey and Alan S. Ross of Weiner, Robbins, Tunkey & Ross, and Joel D. Robrish of Robrish, Major & Logan, Miami, for respondents.
PER CURIAM.
This case involves an interpretation of our speedy trial rule, Fla.R.Crim.P. 3.191. For the reasons expressed in the dissenting opinion of Judge Kehoe, we reverse the decision of the Third District Court of Appeal, as reported at 369 So. 2d 610 (Fla. 3d DCA 1979), and hold that rule 3.191 requires that a defendant be taken into state custody in order to start the speedy trial times expressed in the rule.
ENGLAND, C.J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.